Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on October 05, 2021.
3.	Claims 1-20 are examined and are pending.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,138,270 B2. This is a statutory double patenting rejection.
          Present Application: 17,494,374
         Patent: US 11,138,270 B2
1. A system comprising: a controller; a database controlled by the controller; a memory in communication with the controller, wherein the memory includes: an end-user executable code that, when executed on an end-user device, generates a data collection graphical user interface (GUI) using one or more information prompts and related metadata and stores data received through the data collection GUI in a database structure; and a business software management code that, when executed on an end- user device, provides a user update entry GUI for modifying the end-user executable code by providing instructions relating to the one or more information prompts and related metadata; in response to executing program instructions associated with the business software management code, the controller: receives, via the user update entry GUI, a user update to modify the end- user executable code, wherein the user update is provided in a business assembly language; converts the user update to a machine language input; and in response to the machine language input, modifies one or more of the end-user executable code, the database structure, and a documentation of the end-user executable code; in response to executing the program instructions associated with the modified end-user executable code on the end-user device, the controller: generates a data collection GUI using one or more information prompts and related metadata according to the modified end-user executable code; and stores data in the database structure according to the modified end-user executable code.  
2. The system of claim 1, wherein the end-user executable code further includes a reporting GUI structure to be used when presenting the stored data and, in response to a request to report the data in the database, the controller generates a reporting GUI using the code and the data.  
-26-3. The system of claim 2, wherein the reporting GUI structure to be used when presenting the stored data includes a graph.  
4. The system of claim 2, wherein the reporting GUI structure to be used when presenting the stored data includes a chart.  
5. The system of claim 1, wherein the end-user executable code further includes program instructions which generate an alert, the alert including a user response.  
6. The system of claim 5, wherein the alert generated is an SMS message.  
7. The system of claim 5, wherein the alert generated is an email.  
8. The system of claim 1, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein the user response stored in the database is transmitted to another computerized system.  
9. The system of claim 1, wherein the information prompt presented by the data collection GUI includes a JavaScript element.  
10. The system of claim 1, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein at least one user response stored in the database is acquired from a barcode scanner.  
11. A method comprising: providing: a controller; a database controlled by the controller; a memory in communication with the controller, wherein the memory includes: -27-an end-user executable code that, when executed on an end-user device, generates a data collection graphical user interface (GUI) using one or more information prompts and related metadata and stores data received through the data collection GUI in a database structure; and a business software management code that, when executed on an end-user device, provides a user update entry GUI for modifying the end-user executable code by providing instructions relating to the one or more information prompts and related metadata; and executing program instructions associated with the business software management code, causing the controller to: receive, via the user update entry GUI, a user update to modify the end- user executable code, wherein the user update is provided in a business assembly language; convert the user update to a machine language input; and in response to the machine language input, modify one or more of the end-user executable code, the database structure, and a documentation of the end-user executable code; executing program instructions associated with the modified end-user executable code on the end-user device, causing the controller to: generate a data collection GUI using one or more information prompts and related metadata according to the modified end-user executable code; and store data in the database structure according to the modified end-user executable code.  
12. The method of claim 11, wherein the end-user executable code further includes a reporting GUI structure to be used when presenting the stored data and, in response to receiving a request to report the data in the database, the controller generates a reporting GUI using the code and the data.  
13. The method of claim 12, wherein the reporting GUI structure to be used when presenting the stored data includes a graph.  
14. The method of claim 12, wherein the reporting GUI structure to be used when -28-presenting the stored data includes a chart.  
15. The method of claim 11, wherein the end-user executable code further includes program instructions which generate an alert, the alert including a user response.  
16. The method of claim 15, wherein the alert generated is an SMS message.  
17. The method of claim 15, wherein the alert generated is an email.  
18. The method of claim 11, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein at least one user response stored in the database is transmitted to another computerized system.  
19. The method of claim 11, wherein the information prompt presented by the data collection GUI includes a JavaScript element.  
20. The method of claim 11, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein at least one user response stored in the database is acquired from a barcode scanner.

1. A system comprising: a controller; a database controlled by the controller; a memory in communication with the controller, wherein the memory includes: an end-user executable code that, when executed on an end-user device, generates a data collection graphical user interface (GUI) using one or more information prompts and related metadata and stores data received through the data collection GUI in a database structure; and a business software management code that, when executed on an end-user device, provides a user update entry GUI for modifying the end-user executable code by providing instructions relating to the one or more information prompts and related metadata; in response to executing program instructions associated with the business software management code, the controller: receives, via the user update entry GUI, a user update to modify the end-user executable code, wherein the user update is provided in a business assembly language; converts the user update to a machine language input; and in response to the machine language input, modifies the end-user executable code, the database structure, and a documentation of the end-user executable code; in response to executing the program instructions associated with the modified end-user executable code on the end-user device, the controller: generates a data collection GUI using one or more information prompts and related metadata according to the modified end-user executable code; and stores data in the database structure according to the modified end-user executable code. 
2. The system of claim 1, wherein the end-user executable code further includes a reporting GUI structure to be used when presenting the stored data and, in response to a request to report the data in the database, the controller generates a reporting GUI using the code and the data.
3. The system of claim 2, wherein the reporting GUI structure to be used when presenting the stored data includes a graph.
4. The system of claim 2, wherein the reporting GUI structure to be used when presenting the stored data includes a chart.
5. The system of claim 1, wherein the end-user executable code further includes program instructions which generate an alert, the alert including a user response.
6. The system of claim 5, wherein the alert generated is an SMS message.
7. The system of claim 5, wherein the alert generated is an email.
8. The system of claim 1, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein the user response stored in the database is transmitted to another computerized system.
9. The system of claim 1, wherein the information prompt presented by the data collection GUI includes a JavaScript element.
10. The system of claim 1, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein at least one user response stored in the database is acquired from a barcode scanner.
11. A method comprising: providing: a controller; a database controlled by the controller; a memory in communication with coupled to the controller, wherein the memory includes: an end-user executable code that, when executed on an end-user device, generates a data collection graphical user interface (GUI) using one or more information prompts and related metadata and stores data received through the data collection GUI in a database structure; and a business software management code that, when executed on an end-user device, provides a user update entry GUI for modifying the end-user executable code by providing instructions relating to the one or more information prompts and related metadata; and executing program instructions associated with the business software management code, causing the controller to: receive, via the user update entry GUI, a user update to modify the end-user executable code, wherein the user update is provided in a business assembly language; convert the user update to a machine language input; and in response to the machine language input, modify the end-user executable code, the database structure, and a documentation of the end-user executable code; executing program instructions associated with the modified end-user executable code on the end-user device, causing the controller to: generate a data collection GUI using one or more information prompts and related metadata according to the modified end-user executable code; and store data in the database structure according to the modified end-user executable code.
12. The method of claim 11, wherein the end-user executable code further includes a reporting GUI structure to be used when presenting the stored data and, in response to receiving a request to report the data in the database, the controller generates a reporting GUI using the code and the data.
13. The method of claim 12, wherein the reporting GUI structure to be used when presenting the stored data includes a graph.
14. The method of claim 12, wherein the reporting GUI structure to be used when presenting the stored data includes a chart.
15. The method of claim 11, wherein the end-user executable code further includes program instructions which generate an alert, the alert including a user response.
16. The method of claim 15, wherein the alert generated is an SMS message.
17. The method of claim 15, wherein the alert generated is an email.
18. The method of claim 11, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein at least one user response stored in the database is transmitted to another computerized system.
19. The method of claim 11, wherein the information prompt presented by the data collection GUI includes a JavaScript element.
20. The method of claim 11, wherein data in the database structure includes a user response received in response to the information prompt presented by the data collection GUI, and wherein at least one user response stored in the database is acquired from a barcode scanner.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167